DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to Preliminary amendment filed on 7/9/2020.  Claims 1-12 have been examined.  This office action is Non-Final.

Claim Objections
Claim 9 recites, “wherein one of the…”, line 2; and “the other of the information providing device” in line 4.  For the sake of clarity, the Applicant is urged to amend to “wherein at least one of”…  Also, claim 9 recites “deleting request receiving code” in line 8, and “deleting request” in lines 9 and 14.  The Applicant is urged to amend to, “dissolving request”, instead of deleting request”.  
Claim 10, recites, “deleting request transmitting code”; “deleting request receiving code, and deleting request”, in lines 5 and 9-10 respectively.  The Applicant is urged to amend to “dissolving request”…

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmoudzadehvazifeh et al. (2017/0243188).

As per claim 1, Mahmoudzadehvazifeh discloses an information providing system comprising: 
a server device that can communicate with a terminal device carried by a user (Mahmoudzadehvazifeh: See Fig. 1, para. 0022-0023,  server device (i.e. user identification 
server #160) that can communicate with a terminal device (i.e. mobile computing device #110), discloses the mobile computing device can be a laptop, smartphone, tablet, e-book reader, etc…, thus the Examiner asserts that all of which can be carried by a user); and 
an information providing device that can communicate with the server device (Mahmoudzadehvazifeh: See Fig. 1, para. 0022, information providing device (i.e. point of service #120/POS device) that can communicate with the server device (i.e. user identification server #160)),
wherein the server device includes (Mahmoudzadehvazifeh: See Fig. 1, server device (i.e. user identification server #160))
at least one server memory configured to store computer program code (Mahmoudzadehvazifeh: para. 0057-0058, server has memory to store instructions to execute the steps); 
at least one server processor configured to read the computer program code and operate as instructed by the computer program code, the computer program code including (Mahmoudzadehvazifeh: para. 0058, server has processor to read the instructions to execute the steps): 
identification information receiving code configured to cause at least one of the at least one server processor to receive, from the terminal device that has acquired device identification information identifying the information providing device, the device identification information and user identification information identifying the user (Mahmoudzadehvazifeh: para. 0015, 0017, the user identification server, which has a processor receives from the mobile computing device the POS ID that identifies the point of service (POS), the POS ID the Examiner asserts is 
the device identification information of the POS, and the user identification information is the user identifier identifying the user that is using the mobile computing device, all steps have code (i.e. instructions) that are executed in order to perform the steps) , and 
for-user information transmitting code configured to cause at least one of the at least one server processor to transmit information for the user identified by the received user identification information to the information providing device identified by the received device identification information (Mahmoudzadehvazifeh: para. 0015, 0017, and 0021, the user identification server transmits information, such as list of transactions, for the user identified by the received user identifier and the POS ID of the POS device), and 
the information providing device includes (Mahmoudzadehvazifeh: See Fig. 1, POS device/Point of Service #120) 
at least one device memory configured to store computer program code (Mahmoudzadehvazifeh: para. 0057-0058, POS device has memory to store instructions to execute the steps) ; 
at least one device processor configured to read the computer program code and operate as instructed by the computer program code, the computer program code including (Mahmoudzadehvazifeh: para. 0058, POS device has processor to read the instructions to execute the steps): 
for-user information receiving code configured to cause at least one of the at least one device processor to receive information for the user transmitted from the server device (Mahmoudzadehvazifeh: para. 0020-0021, POS device has a processor that receives information for the user transmitted from the user identification server), and 
providing code configured to cause at least one of the at least one device processor to provide information based on the received information for the user (Mahmoudzadehvazifeh: para. 0020-0021, the POS device can provide information based on the received information for the user of the mobile computing device).	As per claim 2, Mahmoudzadehvazifeh discloses the information providing system according to claim 1.   Mahmoudzadehvazifeh further discloses wherein the information providing device further includes output code configured to cause at least one of the at least one device processor to output the device identification information (Mahmoudzadehvazifeh: para. 0022, 0024, and 0029, POS device (i.e. information providing device) output code to cause the device processor, the POS has a device processor to execute output of the POS-ID (i.e. device identification information)).
As per claim 4, Mahmoudzadehvazifeh discloses the information providing system according to claim 2. 
Mahmoudzadehvazifeh further discloses wherein the output code is configured to cause at least one of the at least one device processor to output a signal indicating the device identification information, and the identification information receiving code configured to cause at least one of the at least one server processor to receive the device identification information and the user identification information transmitted from the terminal device in response to the signal indicating the device identification information having been received by the terminal 
device (Mahmoudzadehvazifeh: para. 0015, 0017, 0021, POS device outputs the POS-ID, and the server receives the POS-ID and user identifier from the mobile computing device, and in 
response to the signal indicating the POS-ID having been received by the mobile computing device, the mobile computing device, transmits the POS-ID and user identifier).
As per claim 8, Mahmoudzadehvazifeh further discloses the information providing system according to claim 1.
             Mahmoudzadehvazifeh further discloses wherein the server device further includes association code configured to cause at least one of the at least one server processor to associate the device identification information and the user identification information received from the terminal device with each other (Mahmoudzadehvazifeh: para. 0012, 0017, and server device (i.e. user identification server), to associate the device identification information (i.e. POS-ID) and the user identifier (i.e. user identification information) received from the mobile computing device)  and the for-user information transmitting code is configured to cause at least one of the at least one server processor to transmit, to the information providing device, the information for the user identified by the user identification information associated with the device identification information of the information providing device (Mahmoudzadehvazifeh: para. 0020-0021, server (i.e. networked user identification server) has a processor to transmit to the POS device (i.e. information providing device), the information for the user (i.e. information identifying the user to the POS device), the POS device has an associated POS-ID).
As per claim 12, Mahmoudzadehvazifeh discloses an information providing method performed by an information providing device in an information providing system comprising a server device that can communicate with a terminal device carried by a user (Mahmoudzadehvazifeh: See Fig. 1, para. 0022-0023,  server device (i.e. user identification server #160) that can communicate with a terminal device (i.e. mobile computing device #110), discloses the mobile computing device can be a laptop, smartphone, tablet, e-book reader, etc…, thus the Examiner asserts that all of which can be carried by a user) and an information providing device that can communicate with the server device (Mahmoudzadehvazifeh: See Fig. 1, para. 0022, information providing device (i.e. point of service #120/POS device) that can communicate with the server device (i.e. user identification server #160)), the method comprising: 
providing, by the information providing device to the terminal device, device identification information identifying the information providing device (Mahmoudzadehvazifeh: para. 0015, 0017, providing by the POS (i.e. information providing device) to the mobile computing device (i.e. terminal device), the POS ID (i.e. device identification information) identifying the POS (i.e. information providing device)); 
receiving, by the information providing device, information from the server for the user identified by user identification information transmitted from the terminal device to the server device (Mahmoudzadehvazifeh: para. 0015, 0017, and 0021, receiving, by the POS (i.e. information providing device), information for the user identification server(i.e. server) for the user identifier from the mobile computing device (i.e. terminal device) to the user identification server (i.e. server)), and 
providing, by the information providing device, information based on the received information for the user (Mahmoudzadehvazifeh: para. 0020-0021, providing, by the POS (i.e. information providing device), the information based on the received information for the user).

                                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadehvazifeh et al. (2017/0243188) in view of Barnett et al. (2018/0349875).

As per claim 3, Mahmoudzadehvazifeh discloses the information providing system according to claim 2.
 Mahmoudzadehvazifeh does not explicitly disclose wherein the output code is configured to cause at least one of the at least one device processor to change the device identification information to be output each time a predetermined period passes and outputs the device identification information changed corresponding to a current period, and the for-user information transmitting code is configured to cause at least one of the at least one server processor to transmit the information for the user in response to the received device identification information being device identification information corresponding to a period in which the device identification information is received.
However, analogous art of Barnett discloses wherein the output code is configured to cause at least one of the at least one device processor to change the device identification information to be output each time a predetermined period passes and outputs the device identification information changed corresponding to a current period (Barnett: para. 0006-0008, output code is configured to cause the device processor of the payment terminal to change IP address (i.e. device identification information) to be output each time (i.e. dynamically updating the IP address (i.e. device identification information)), and the for-user information transmitting code is configured to cause at least one of the at least one server processor to transmit the information for the user in response to the received device identification information being device identification information corresponding to a period in which the device identification information is received (Barnett: para. 0006-0008, and 0035, transmit information for the user in response to the received POS terminal IP address being received).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Barnett with the system/method of  Mahmoudzadehvazifeh to include wherein the output code is configured to cause at least one of the at least one device processor to change the device identification information to be output each time a predetermined period passes and outputs the device identification information changed corresponding to a current period, and the for-user information transmitting code is configured to cause at least one of the at least one server processor to transmit the information for the user in response to the received device identification information being device identification information corresponding to a period in which the device identification information is received.  
One would have been motivated to provide a security measure in which the IP address is not static, and dynamically changed  (Barnett: para. 0035). 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadehvazifeh et al. (2017/0243188) in view of Chen (2016/0219552).
            As per claim 5, Mahmoudzadehvazifeh et al. discloses the information providing system according to claim 4.
Mahmoudzadehvazifeh does not explicitly disclose wherein the information providing device is configured to be put in a predetermined space separated from the outside, and the output code is configured to cause at least one of the at least one device processor to output the signal indicating the device identification information in response to a door for entering the predetermined space being closed.
However, analogous art of Chen discloses wherein the information providing device is configured to be put in a predetermined space separated from the outside, and the output code is configured to cause at least one of the at least one device processor to output the signal indicating the device identification information in response to a door for entering the 
predetermined space being closed (Chen: para. 022-0223, information providing device (i.e. tracking device) is configured to be put in a predetermined space separated from outside (i.e. inside a vehicle), the output signal indicting device identifier, the Examiner asserts that the device identifier is output when the vehicle is moving, thus the door would be closed when the device identifier is output).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Chen with the system/method of  Mahmoudzadehvazifeh to include the information providing device is configured to be put in a predetermined space separated from the outside, and the output code is configured to cause at least one of the at least one device processor to output the signal indicating the device identification information in response to a door for entering the predetermined space being closed.  
One would have been motivated to output a device identifier when the door is closed in a vehicle to enable safe transmission and effective communication of the device identifier (Chen: para. 0023). 

As per claim 6, Mahmoudzadehvazifeh and Chen disclose the information providing system according to claim 5.
 Chen further discloses wherein the information providing device is configured to be put in a vehicle, and the output code is configured to cause at least one of the at least one device processor to output the device identification information in a response to a movement of the vehicle having been detected (Chen: para. 0022-0023, the tracking device (i.e. information providing device) is inside the vehicle, and the device identifier is output when the vehicle is moving).
Same motivation as claim 5 above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadehvazifeh et al. (2017/0243188) in view of Mizani (2011/0270764).

As per claim 7, Mahmoudzadehvazifeh discloses the information providing system according to claim 4.
 Mahmoudzadehvazifeh does not explicitly disclose wherein the output code is configured to cause at least one of the at least one device processor to output, as the signal, a sound wave indicating the device identification information.
However, analogous art of Mizani discloses wherein the output code is configured to cause at least one of the at least one device processor to output, as the signal, a sound wave indicating the device identification information (Mizani: para. 0027, 0036, 0038, and 0055, output code to cause a device processor to output a signal from the NSC_POS device, speaker that emits tone sound signals includes  unique ID number of NSC_POS device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Mizani with the system/method of  Mahmoudzadehvazifeh to include the output code is configured to cause at least one of the at least one device processor to output, as the signal, a sound wave indicating the device identification information.
One would have been motivated to recognize a need to improve in providing electronic data transactions which does not require any memory holding cards and high capacity memory in offline POS devices (Mizani: para. 0008).

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadehvazifeh et al. (2017/0243188) in view of Du et al. (2019/0325156) and further in view of Adachi (2021/0321223).

As per claim 9, Mahmoudzadehvazifeh discloses the information providing system according to claim 8.
Mahmoudzadehvazifeh further discloses wherein one of the information providing device and the terminal device is a signal transmitting device configured to transmit a predetermined signal, and the other of the information providing device and the terminal device is a signal receiving device configured to receive the predetermined signal transmitted from the signal transmitting device (Mahmoudzadehvazifeh: para. 0015,  0022-0023, information providing device (i.e. POS device) and the terminal device (i.e. mobile computing device) can be a signal transmitting device and signal transmitting device, signals are sent and received by both devices).
Mahmoudzadehvazifeh does not explicitly disclose wherein the server device further includes deleting request receiving code configured to cause at least one of the at least one server processor to receive a deleting request, and deleting code configured to cause at least one of the at least one server processor to delete the association between the device identification information and the user identification information in response to the deleting request being received.
However, analogous art of Du discloses wherein the server device further includes deleting request receiving code configured to cause at least one of the at least one server processor to receive a deleting request (Du: para. 0024, 0026, 0032, and 0037, server deleting request to cause at least one server processor to receive a deleting request); and deleting code configured to cause at least one of the at least one server processor to delete the association between the device identification information and the user identification information in response to the deleting request being received (Du: para. 0024, 0026, deleting of the user identifier and device identifier, the Examiner asserts deletes the association between the device identifier and user identifier).	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Du with the system/method of  Mahmoudzadehvazifeh to include the server device further includes deleting request receiving code configured to cause at least one of the at least one server processor to receive a deleting request, and deleting code configured to cause at least one of the at least one server processor to delete the association between the device identification information and the user identification information in response to the deleting request being received.
One would have been motivated to ensure and provide security that copies of the device identifier and user identifier that were retained are deleted (Du: para. 0024). 
 Mahmoudzadehvazifeh and Du do not explicitly disclose transmitted from the signal receiving device in response to the signal receiving device receiving no predetermined signal from the signal transmitting device.
 However, analogous art of Adachi discloses transmitted from the signal receiving device in response to the signal receiving device receiving no predetermined signal from the signal transmitting device (Adachi: para. 0259, 0270, and 0311, no signal transmitted by portable terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Adachi with the system/method of Mahmoudzadehvazifeh and Du to include transmitted from the signal receiving device in response to the signal receiving device receiving no predetermined signal from the signal transmitting device.
One would have been motivated to delete the ID that has stored if not signal is transmitted, this is an effective security measure that ensures that data can be protected (Adachi: para. 0270). 
As per claim 10, Mahmoudzadehvazifeh discloses the information providing system according to claim 8.
Mahmoudzadehvazifeh does not explicitly disclose the information providing device further includes deleting request transmitting code configured to cause at least one of the at least one device processor to transmit a deleting request to the server device; and the server device further includes deleting request receiving code configured to cause at least one of the at least one server processor to receive the deleting request from the information providing device, and deleting code configured to cause at least one of the at least one server processor to delete, in response to the deleting request being received, the association between the device identification information of the information providing device that has transmitted the dissolving request, and the user identification information.
However, analogous art of Du discloses the information providing device further includes deleting request transmitting code configured to cause at least one of the at least one device processor to transmit a deleting request to the server device; and the server device further includes deleting request receiving code configured to cause at least one of the at least one server processor to receive the deleting request from the information providing device (Du: para. 0024, 0026, 0032, and 0037, server deleting request to cause at least one server processor to receive a deleting request), and deleting code configured to cause at least one of the at least one server processor to delete, in response to the deleting request being received, the association between the device identification information of the information providing device that has transmitted the dissolving request, and the user identification information (Du: para. 0024, 0026, deleting of the user identifier and device identifier, the Examiner asserts deletes the association between the device identifier and user identifier).	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Du with the system/method of  Mahmoudzadehvazifeh to include the information providing device further includes deleting request transmitting code configured to cause at least one of the at least one device processor to transmit a deleting request to the server device; and the server device further includes deleting request receiving code configured to cause at least one of the at least one server processor to receive the deleting request from the information providing device, and deleting code configured to cause at least one of the at least one server processor to delete, in response to the deleting request being received, the association between the device identification information of the information providing device that has transmitted the dissolving request, and the user identification information.
One would have been motivated to ensure and provide security that copies of the device identifier and user identifier that were retained are deleted (Du: para. 0024). 
Mahmoudzadehvazifeh and Du do not explicitly disclose the information providing device is configured to be put in a vehicle in which a fare is paid when a passenger ends use of the vehicle, the information providing device further includes deleting transmitting code configured to cause at least one of the at least one device processor to deleting to the server device according to an operation to pay the fare is detected. 
However, analogous art of Adachi discloses the information providing device is configured to be put in a vehicle in which a fare is paid when a passenger ends use of the vehicle, the information providing device further includes deleting transmitting code configured to cause at least one of the at least one device processor to deleting to the server device according to an operation to pay the fare is detected (Adachi: para. 0206, 0208, 0270, 0311-0312, 0314, and 0316, administration terminal installed in the taxi, the administration terminal is used so the passenger can pay the fair, and data is deleted which is the ID, the administrator terminal identifies itself by the use of the ID in order to process the transaction, which is the fare being paid).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Adachi with the system/method of  Mahmoudzadehvazifeh and Du to include the information providing device is configured to be put in a vehicle in which a fare is paid when a passenger ends use of the vehicle, the information providing device further includes deleting transmitting code configured to cause at least one of the at least one device processor to deleting to the server device according to an operation to pay the fare is detected.
One would have been motivated to improve users’ convenience when the passenger is paying the fare inside a taxi (Adachi: para. 0311-0312).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmoudzadehvazifeh et al. (2017/0243188) in view of Abloy AB (2020/0286069).
             As per claim 11, Mahmoudzadehvazifeh discloses the information providing system according to claim 8.
 	Mahmoudzadehvazifeh does not explicitly disclose wherein the information providing device further includes an input device to which an operation by the user is input, and transmission request transmitting code configured to cause at least one of the at least one device processor to transmit, to the server device, a transmission request for coupon information to the user based on the input operation, and the server device further includes transmission request receiving code configured to cause at least one of the at least one server processor to receive the transmission request from the information providing device, and coupon information transmitting code configured to cause at least one of the at least one server processor to transmit, in response to the transmission request being received, the coupon information for the user identified by the user identification information associated with the device identification information of the information providing device that has transmitted the transmission request.
	However, analogous art of Abloy AB discloses wherein the information providing device further includes an input device to which an operation by the user is input (Abloy AB: para. 0068, 0072, 0074, 0077, POS terminal (i.e. information providing device) includes an authentication request to which an operation by the user is input), and transmission request transmitting code configured to cause at least one of the at least one device processor to transmit, to the server device, a transmission request for coupon information to the user based on the input operation (Abloy AB: para. 0074, 0076-0077, 0095, the POS terminal request to transmit to the server for coupon information based on the user input operation, and the server device further includes transmission request receiving code configured to cause at least one of the at least one server processor to receive the transmission request from the information providing device, and coupon information transmitting code configured to cause at least one of the at least one server processor to transmit, in response to the transmission request being received, the coupon information for the user identified by the user identification information associated with the device identification information of the information providing device that has transmitted the transmission request (Abloy AB: para. 0072, 0074, 0076-0077, 0095, 0104, the server transmits to the POS terminal coupon information associated with the mobile ID and POS ID).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to combine the teachings of Adachi with the system/method of Mahmoudzadehvazifeh to include wherein the information providing device further includes an input device to which an operation by the user is input, and transmission request transmitting code configured to cause at least one of the at least one device processor to transmit, to the server device, a transmission request for coupon information to the user based on the input operation, and the server device further includes transmission request receiving code configured to cause at least one of the at least one server processor to receive the transmission request from the information providing device, and coupon information transmitting code configured to cause at 
least one of the at least one server processor to transmit, in response to the transmission request being received, the coupon information for the user identified by the user identification information associated with the device identification information of the information providing device that has transmitted the transmission request.
One would have been motivated to have an advantage of providing coupons in order to apply the coupons to the transaction (Abloy AB: para. 0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/20/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439